
	
		I
		112th CONGRESS
		1st Session
		H. R. 3454
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mrs. Roby (for
			 herself, Ms. Sewell,
			 Mr. Bachus,
			 Mr. Bonner, and
			 Mr. Aderholt) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 with respect to
		  maximum enrollment and eligible land in the conservation reserve
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Marginal Lands and Protecting Farming Act of
			 2011.
		2.Maximum
			 enrollmentSection 1231(d) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended to read as
			 follows:
			
				(d)Maximum
				enrollmentThe Secretary may
				maintain in the conservation reserve at any 1 time, not more than—
					(1)during fiscal year 2012, 30,000,000
				acres;
					(2)during fiscal year
				2013, 26,000,000 acres; and
					(3)during each of
				fiscal years 2014 through 2017, 24,000,000
				acres.
					.
		3.Ineligible
			 landSection 1231 of the Food
			 Security Act of 1985 (16 U.S.C. 3831) is amended by adding at the end the
			 following new subsection:
			
				(j)Ineligible
				landNotwithstanding any
				other provision of this section, after the date of enactment of this
				subsection, the Secretary may not enroll land in the conservation reserve that
				is classified as class I or class II land under the land capability
				classification system published in the National Soil Survey Handbook of the
				Natural Resources Conservation
				Service.
				.
		
